Title: Capt. Isaac Stephens to John Adams, Dec. 1785
From: Stephens, Isaac
To: Adams, John


          
            
              Sir
            
            

              algirs

              febry the 7nth 17[96]
            
          

          Supposing Som one gentleman to be charged with the affairs of the
            united States of america in London I take the Liberty to write
          The Barrer of this Letter Doctor warner his Brittanick Majestys
            Doctor in algiers and a gentleman that is able To give you any intelligence That you may
            want as To the affairs in algirs and allso as to our mortifying State of Slavery and has
            bin the means of Saveing many of your Countrymen Lives and our only Doctor Since in
            algiers. By order of Count D Espilly when he was in algirs and Had the Care of us for
            the Spaniards had Rather have a Dog in their hospitle then a prodistant & I
            Could wish for the honour of My Country that Doctor Warner might be justly Paid for he
            has Don the Christian Benevolent part to all the americans in algirs Nither would thay
            give Us medicine without pay and Som has bin at Deaths Door and obliged to Leave the
            hospitle & Doctor warner has Taken them in hand and they are well and My Self
            has bin Two months under his Care for the Billious Disorder But thank god im
            Better—if you Can give us any intelligence concerning our Redeemption I shuld
            be Exceeding glad Doctor warner is the English Doctor at algirs and will Soon Return
            again to algirs our pay has bin Stoped for five months on account that Mr Carmichael Could pay the money that the Spanish Consul had
            advanced us I have wrote Mr Carmichael Several Times on the
            Subject and No answer as yet which adds hunger to afflictions a Line from you will be
            Kindly acknowledged from your humlr Servent


          
            
              Isaac Stephens
            
          
          
            Sir if you would be So good as to Extend your Charity a Little and Due me and your
              Countrymen a great favour in Sending me the history of america if old no matter and
              Som Late magazins By Doctor warner he will Bring them as we have No Books to amuse our
              Selves in this Calamitious Situation as we Expect to Stay in Slavery all our Life time
              as the [. . .] is So great an object to our Country
            god Bless the foederal States of americaa
          
          
            
              
                [Is] Stephens
              
            
          
        